 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                           DISTRICT OF NEVADA
 6                                                   ***
 7    ANTWION D. HANKINS,                                   Case No. 2:18-cv-02034-APG-CWH
 8                              Plaintiff,
                                                            ORDER
 9          v.
10    HYDRO CONDUIT, LLC,
11                              Defendant.
12

13          Presently before the court is attorney Trevor J. Hatfield’s motion to withdraw as attorney

14   for plaintiff Antwion D. Hankins (ECF No. 28). Having reviewed and considered the motion, and

15   good cause appearing, the court will grant the motion to withdraw. Hankins must file a notice

16   advising the court whether he will represent himself or proceed pro se by August 16, 2019.

17   Hankins is advised that unless and until he retains a new attorney, he is responsible for all

18   deadlines in this case. The court will send Hankins a courtesy copy of the current scheduling

19   order for his reference.

20          IT IS THEREFORE ORDERED that attorney Trevor J. Hatfield’s motion to withdraw as

21   attorney for plaintiff Antwion D. Hankins (ECF No. 28) is GRANTED.

22          IT IS FURTHER ORDERED that by August 16, 2019, Hankins must file a written notice

23   stating whether he intends to represent himself in this case. This requirement will be

24   automatically vacated if a new attorney enters an appearance on behalf of Hankins by that date.

25          IT IS FURTHER ORDERED that the clerk of court must update the docket sheet with

26   Hankins’ last known address as follows:

27          3808 Goldfield Street

28          North Las Vegas, NV 89032
 1          IT IS FURTHER ORDERED that the clerk of court must serve Hankins with this order

 2   and with a courtesy copy of the scheduling order (ECF No. 22).

 3

 4          DATED: July 26, 2019

 5

 6
                                                        C.W. HOFFMAN, JR.
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
                                               Page 2 of 2
27

28
